IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT JACKSON,                            : No. 42 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE, ET AL.,              :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Application for Leave to File Notice of

Appeal Nunc Pro Tunc is DENIED.